Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 14/324902 application originally filed July 07, 2014.
Claims 1-3, 5-25, 27-33 and 35-36 are pending and have been fully considered.  Claims 4, 26 and 34 has been canceled.  Claims 23-25 are withdrawn from consideration due to being drawn to a nonelected invention. 
In view of the appeal brief filed on February 02, 2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PREM C SINGH/            Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                            


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 9-21, 27-28 and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkovich et al. (US 2006/0093718) hereinafter “Jurkovich” in view of Karunanithy et al. “Effect of Extruder Parameters and Moisture Content of Switchgrass, Prairie Cord Grass on Sugar Recovery from Enzymatic Hydrolysis” April 2010. 

Jurkovich discloses in Figure 1,

    PNG
    media_image1.png
    785
    568
    media_image1.png
    Greyscale

Jurkovich discloses in paragraph 0048, the pellet mill (densification) 130 is a Bliss Pioneer Pellet Mill. In some embodiments, product coming out of steam conditioner 125 is dropped into a pellet mill that has a die face around it. Three wheels or rollers push and squeeze the mash of materials into the die face. The die face includes holes through which the mash can 
Jurkovich discloses in paragraph 0052, in some embodiments, pellet dryer/cooler and dryer 140, such as the Bliss Op-Flow Cooler, is used to cool the pellets to a temperature suitable for storage and within, e.g., six degrees Celsius of ambient air temperature. In some such embodiments, pellet dryer/cooler and dryer 140 is a counter-flow device, i.e. pellets moving through dryer/cooler 140 travel in an opposite direction from make-up air 96. Pellets having temperatures of, e.g. 200 degrees Fahrenheit (93 degrees Celsius), enter pellet dryer/cooler 140 through a disperser 202 at the top of the cooler and are evenly distributed in the unit to ensure uniform cooling. In some such embodiments, near the point of pellet entry in dryer/cooler 140, pellets will have temperatures of, e.g., 200 degrees Fahrenheit (93 degrees Celsius) and air will have temperatures of, e.g., a few degrees below 200 degrees Fahrenheit (93 degrees Celsius). In embodiments in which the pellet dryer/cooler 140 is a counter-flow device, more heat and moisture are transferred between the pellets and make-up air, allowing the cooled pellets output by dryer/cooler 140 to reach a temperature less close to the temperature of the incoming make-up air 96.
It is to be noted, Jurkovich discloses in paragraph 0047, the moisture content of the pretreated biomass may vary depending upon the specific type of material used in the process.  Jurkovich discloses in paragraph 0047, in some embodiments, steam conditioner 125 is a device that conveys materials coming out of moisture-and-heat-recovery system 120 and injects high-
Jurkovich discloses in paragraph 0117, the system and method of FIG. 1 and/or FIG. 8 can be used for making feed pellets from materials such as corn, silage, or other crops, or for making fuel pellets from materials such as wood fiber, turkey manure, or other biomass. 
Jurkovich discloses the method of claim 1 of the present invention but fails to specifically teach the moisture content of the biomass prior to densifying.
However, Karunanithy discloses the pre-treatment of biomass, wherein it is known in the art for biomass, particularly switchgrass to have a moisture content before being densified (pre-treatment) of 15, 25, 35 and 45% with the addition of water (see page 1787 and 1788, Materials and Methods (Biomass and Composition)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the moisture content of the biomass of Jurkovich, as taught by Karunanithy.  The motivation to do so is to use a high moisture 
It is to be noted, additionally Jurkovich teaches it is known in the art to control the heat/air provided to the pellet cooler/dryer in order to achieve a desired moisture content.  Jurkovich discloses in paragraph 0059, in some embodiments, speed of make-up air 96 is adjusted by flow/speed controller 155. Flow controller 155 adjusts the speed of air flowing into pellet dryer/cooler 140 to compensate for, e.g., changes in ambient air temperature. Hot make-up air entering dryer/cooler 140 is capable of holding a higher amount of moisture than cold make-up air. Therefore, in winter months, when air temperatures are considerably lower than in summer months, less moisture would be transferred from the pellets to the air. Pellets are then output having, e.g., 16% water content, which is unsuitable for pellet storage and causes moldy pellets. To remedy this, flow controller 155 reduces the speed of make-up air flow in winter months. This allows the air to heat up more in the pellet dryer/cooler 140, allowing more moisture to transfer from the pellets to the make-up air, reducing the moisture content of cool pellets 94 and giving them a more desirable PDI. Flow/speed controller 155 increases the speed of air flow back to an appropriate speed as ambient air temperatures increase.  Jurkovich discloses in paragraph 0169, the controller 160 controls the flow controller 155 and pellet wetter 135 in order to produce pellets having a moisture content of about 15 percent.
Therefore, through the teachings of Jurkovich, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to vary and control the temperature/air of the pellet cooler/dryer to achieve a desired moisture content.  It is well-settled that optimizing a result effective variable is well within the expected ability of a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Regarding Claim 2
	Jurkovich discloses in paragraph 0040 and Figure 1, pretreated the biomass through a grinder (comminuting). 
Regarding Claims 9-11
	Jurkovich discloses in paragraph 0048, in some embodiments, product coming out of steam conditioner 125 is dropped into a pellet mill that has a die face around it. Three wheels or rollers push and squeeze the mash of materials into the die face. The die face includes holes through which the mash can exit the pellet mill and a scraper mechanism is used cut the product.
Jurkovich discloses in paragraph 0119, to bind the wood fiber into a pellet, the temperature of the material must be raised to about 220 to 240 degrees Fahrenheit (104 to 116 degrees C.), so that the lignins in the wood material gelatinize and bind the fiber during the pelletizing (as compared to the starches that gelatinize in grain when processing into pellets). This reduces the amount of mechanical energy otherwise required to pelletize the wood material, increasing throughput and reducing wear on the machinery.  At block 130, the wood fibers are formed into pellets (in some embodiments, these pellets are about 6 mm diameter and about 18 mm long, but dimensions can vary), and the pellets are cooled and dried at block 140 to output cooled fuel pellets 94. 
Regarding Claims 15-19
Jurkovich discloses in paragraph 0117, the system and method of FIG. 1 and/or FIG. 8 can be used for making feed pellets from materials such as corn, silage, or other crops, or for making fuel pellets from materials such as wood fiber, turkey manure, or other biomass. 

	Jurkovich discloses in paragraph 0119, the material and thickness of the pelletizer are chosen to accommodate the wood species being pelletized, and in some embodiments, will use stainless steel or carbon-steel alloy, and have an open area of the dies of about forty percent. In some embodiments, pelletizing will increase the bulk density four fold (e.g., from about 160 kilogram/cubic meter to 640 kg/cubic meter), increasing the energy density of the material.

Allowable Subject Matter
Claims 6, 8, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art fails to specifically teach the treatment conditions of the claimed method of the COMBINATION of claims 6 and 8 due to claims 6 and 8 address a specific pretreatment step with the specific conditions of temperature and duration and additionally claim 22.

Response to Arguments
Applicant’s arguments submitted in the Appeal Brief, filed February 2, 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jurkovich et al. (US 2006/0093718) hereinafter “Jurkovich” in view of Karunanithy et al. “Effect of Extruder Parameters and Moisture Content of Switchgrass, Prairie Cord Grass on Sugar Recovery from Enzymatic Hydrolysis” April 2010.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771